NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3142-20

TERESSA SIMBA BHARATH,

          Plaintiff-Respondent,

v.

JAMES H. YOUNG,

     Defendant-Appellant.
___________________________

                   Submitted May 31, 2022 – Decided June 22, 2022

                   Before Judges Rose and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hunterdon County,
                   Docket No. FD-10-0167-21.

                   James H. Young, appellant pro se.

                   Teressa Simba Bharath, respondent pro se.

PER CURIAM

          In this non-dissolution matter brought under the Uniform Interstate

Family Support Act (UIFSA), N.J.S.A. 2A:4-30.124 to -30.201, defendant
James Young appeals from the May 25, 2021 order fixing his child support

obligation. We affirm.

                                        I.

      Defendant lives in New Jersey and plaintiff Teressa Bharath resides in

Maryland with the parties' two-year-old son. The parties never married.

      When the child was one year old, plaintiff filed a UIFSA complaint

through the State of Maryland to fix defendant's child support obligation. On

May 25, 2021, the pro se parties appeared virtually for an introductory calendar

call and a hearing to address the support issue.1 The proceedings were conducted

by a hearing officer (HO).

      During the support hearing, the HO elicited testimony from the parties

about their wages, the cost of their son's health insurance, and his child care

costs. Based on the parties' responses, the HO determined plaintiff's gross

weekly income was $1,635 and defendant's gross weekly income, including

"incentive pay," totaled $2,833. Further, the HO credited plaintiff's statement

that she incurred weekly child care costs of $500 for the babysitter's four-day

work week. In response to this testimony, defendant stated, "the only reason



1
  We were not provided with a transcript of the calendar call; the transcript from
the virtual hearing mistakenly refers to the hearing date as June 25, 2021.
                                                                            A-3142-20
                                        2
that we had a babysitter was because child care was closed at the time of our

son's birth. . . . I don't see why we have to continue paying the babysitter when

there's child care available." At the HO's invitation, the following exchange

occurred:

            PLAINTIFF: I would like to add that Mr. Young was
            present in this house at the time that [the babysitter]
            asked us both for a raise.

            [HO]: . . . . [Y]our child was born during COVID,
            there were no daycares open.

                  ....

            [HO]: And you had to get a private sitter so you could
            work. That's understandable. Now at this point things
            are open again and the cost should be less as you
            indicate that the daycare provider is an actual nanny
            when the child could go to a daycare provider.

            PLAINTIFF: Yes. The nanny, Alisa, she works
            Tuesday through Friday, so it's [a] four-day week, and
            it's at that cost. If I were to enroll [my son] in one of
            the daycares that are available in the area, Mr. Young
            is well aware that the cost for that is just about the same
            in this area.

            [HO]: This is an infant. Have you checked out the cost,
            sir, of a daycare four days a week for an infant?

                  ....

            DEFENDANT: No, we had one appointment at the
            daycare center, I put a deposit down and that was a year
            ago so not –

                                                                           A-3142-20
                                        3
            [HO]: Certainly, each would have the right to see if
            there's anything that's less expensive and still have the
            same quality. I'm sure . . . both of you as his
            parents . . . are looking for the quality as well, but if
            there's a cheaper daycare that you both can agree to,
            you certainly in the future can file and ask that the order
            reflect the new daycare cost. But based upon the
            documents submitted it is clear at this point that Ms.
            Bharath is paying that $500 per week for the daycare of
            your son.

            DEFENDANT: I don't disagree.

            [(Emphases added).]

      Next, plaintiff testified that as a frontline worker, she incurred additional

work-related child care costs on "a handful of weekends," and paid babysitters

between $12 and $15 per hour. Based on this testimony, the HO calculated

plaintiff's average cost for work-related child care on weekends amounted to

$195 per month. Defendant testified he had no objection to the HO using this

amount. But the HO further decreased the amount for plaintiff's overall work-

related child care to account for the fact plaintiff or a caretaker would use

vacation time at least two weeks out of the year when no child care costs would

be paid. Thus, the HO found plaintiff's adjusted work-related child care costs

totaled $27,340 annually.

      Next, the HO credited defendant's testimony that he paid $23 per week for

the child's medical, dental, and vision coverage. Based on this testimony and

                                                                             A-3142-20
                                        4
defendant's statement he never exercised overnight parenting time with the

child, the HO found defendant's child support obligation under the Child Support

Guidelines (Guidelines) was $600 per week, effective the date plaintiff filed her

application for child support.

      Additionally, the HO found defendant should receive a credit for any

direct child support payments he made to plaintiff after the effective date of the

support award, and that any arrears resulting from the award should be satisfied

at the rate of $40 per week. Neither party raised an objection to the HO's

determinations before the hearing ended. Thus, a Family Part judge executed

the May 25 order consistent with the HO's findings.

      On appeal, defendant does not challenge "the amount determined for basic

child support" but instead argues the sum attributable to child care costs is

"excessive according to the New Jersey and Maryland standards for maximum

child care and not from a licensed daycare provider." Citing Appendix IX-B

under the Guidelines, defendant also contends the HO erred in failing to consider

his "recurring travel expenses" for visitation, adding "[t]ravel miles and tolls

were . . . submitted to the court but not factored into the weekly child support

expenses."




                                                                            A-3142-20
                                        5
      Plaintiff argues her "child care costs are considered standard in Maryland

and not at all excessive." She also contends "[i]n[-]home child care in Maryland

does not require a license. A daycare center would require a license." Moreover,

she argues defendant's travel expenses "are minimal and as such were not an

essential calculation in the proceedings."

                                       II.

      Ordinarily, we defer to the factual findings of the Family Part because of

its "special expertise in the field of domestic relations." Cesare v. Cesare, 154

N.J. 394, 412 (1998) (citing Brennan v. Orban, Jr., 145 N.J. 282, 300-01 (1996)).

However, questions of law determined by the trial court require de novo review

by the appellate court. Avelino-Catabran v. Catabran, 445 N.J. Super. 574, 587

(App. Div. 2016) (citing Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995)). We consider the interpretation of the Guidelines to

be a question of law.

      Although trial judges are given "substantial discretion in making a child

support award . . . [m]ost child support awards are computed pursuant to the

Guidelines." Jacoby v. Jacoby, 427 N.J. Super. 109, 116, 119 (App. Div. 2012)

(internal quotation marks and citations omitted). "In accordance with Rule

5:6A, these guidelines must be used as a rebuttable presumption to establish . . .


                                                                            A-3142-20
                                        6
all child support orders. The guidelines must be applied in all actions . . .

including those involving . . . interstate support." Child Support Guidelines,

Pressler & Verniero, Current N.J. Court Rules, Appendix IX-A to R. 5:6A, ¶ 2,

www.gannlaw.com (2022). "A rebuttable presumption means that an award

based on the [G]uidelines is assumed to be the correct amount of child support

unless a party proves . . . circumstances exist that make a [G]uidelines-based

award inappropriate in a specific case." Ibid.

       The Guidelines take into account the average amount intact families spend

on their children and include a "child's share of expenses for housing, food,

clothing, transportation, entertainment, unreimbursed health care up to and

including $250 per child per year, and miscellaneous items." 2 Id. at ¶ 8. But

the Guidelines also recognize there are some child-related expenses that "are not



2
    Under Appendix IX-A, transportation expenses are defined as:

             All costs involved with owning or leasing an
             automobile including monthly installments toward
             principal costs, . . . lease payments, gas . . . , insurance,
             maintenance and repairs. Also included are other costs
             related to transportation such as . . . license and
             registration fees, tolls and automobile service clubs.

             [Pressler & Verniero, Appendix IX-A to R. 5:6A at ¶
             8.]


                                                                             A-3142-20
                                          7
incurred by typical intact families" and "these expenses should be added to the

basic support obligation." Id. at ¶ 9. An example of such an expense is "[t]he

net cost (after tax credits) of work-related child care." Ibid. The Guidelines

further provide "[c]hild care expenses should be reasonable and should not

exceed the level required to provide quality care for the child(ren) from a

licensed source." Pressler & Verniero, Appendix IX-B to R. 5:6A, cmt. 1

regarding Line 9. Given these standards and the parties' testimony, including

defendant's concession he did not explore the cost of other child care options

once the existing child care arrangements were made, we are satisfied the HO

properly calculated his share of net work-related child care costs under the

Guidelines.

      Lastly, regarding defendant's argument the HO mistakenly excluded his

visitation travel expenses from her Guidelines calculation, we are not convinced.

While the Guidelines permit an adjustment to a child support award for

"predictable and recurring extraordinary expenses for the child that are not

included in the Appendix IX-F child support awards," including certain

parenting time transportation expenses, such expenses "may be added to the

basic support amount" only "[i]f approved by the court." Id. at cmt. regarding

Line 12 (emphases added).


                                                                           A-3142-20
                                       8
      Here, defendant failed to testify regarding why his visitation travel

expenses should be considered "extraordinary" and how often they were

incurred. Indeed, the transcript from the hearing is devoid of any testimony

about defendant's travel expenses, extraordinary or otherwise.

      It is well established we will not consider an argument which was not

raised before the trial court. Selective Ins. Co. of Am. v. Rothman, 208 N.J.

580, 586 (2012); Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973). See

also Pressler & Verniero, cmt. 3 on R. 2:6-2 (2022). "Appellate review is not

limitless. The jurisdiction of appellate courts rightly is bounded by the proofs

and objections critically explored on the record before the trial court by the

parties themselves." State v. Robinson, 200 N.J. 1, 19 (2009); see also Zaman

v. Felton, 219 N.J. 199, 226-27 (2014).      Accordingly, absent proof of the

extraordinary nature of defendant's travel expenses, there was no basis for the

HO to approve and include them in her child support calculations, nor for the

trial court to do so upon executing a conforming order.

      To the extent we have not addressed plaintiff's remaining arguments, they

are without sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).




                                                                          A-3142-20
                                       9
Affirmed.




                 A-3142-20
            10